[Cite as Kuebler v. Columbus Dept. of Public Safety, 2021-Ohio-647.]




KENNETH J. KUEBLER                                     Case No. 2020-00525PQ

       Requester                                       Judge Patrick E. Sheeran

       v.                                              JUDGMENT ENTRY

COLUMBUS DEPARTMENT OF PUBLIC
SAFETY

       Respondent

        {¶1} On December 30, 2020, a special master issued a report and
recommendation (R&R) in this public-records case. The special master recommends
denying requester’s claim for production of withheld portions of requested records. The
special master further recommends that court costs be assessed to respondent
because respondent did not disclose non-exempt headers, signature blocks, and
disclaimers until after litigation had commenced.
        {¶2} Neither party has filed timely written objections to the R&R. Pursuant to
R.C. 2743.75(F)(2), if neither party timely objects to a special master’s report and
recommendation, this court is required to “promptly issue a final order adopting the
report and recommendation, unless it determines that there is an error of law or other
defect evident on the face of the report and recommendation.”
        {¶3} The court determines that there is no error of law or other defect evident on
the face of the R&R of December 30, 2020. The court therefore adopts the special
master’s R&R. Judgment is rendered in favor of respondent. Court costs are assessed
against
Case No. 2020-00525PQ                       -2-                                    ENTRY


respondent in accordance with the special master’s recommendation. The clerk shall
serve upon all parties notice of this judgment and its date of entry upon the journal.




                                           PATRICK E. SHEERAN
                                           Judge

Filed February 25, 2021
Sent to S.C. Reporter 3/8/21